Taylor, C. J.
delivered the Opinion of the Court.
The twofold object of this bill is, to effect an execution, of the trust in the sale of the land, which has been prevented by the death of all John Phillips's executors, in order that the proceeds may be divided amongst the complainants; and to call the defendants to an account for the rents and profits of the land. And we are of opinion, that for both these purposes, the suit is rightly instituted in this Court. It seems to have been long established as a rule of this Court, that when a person enters upon the estate of an infant, and continues the possession, equity will consider such person as a guardian to the infant, and will decree an account against him, and will even carry on such account after the infancy is determined. Even in those cases where the title is purely legal, and the complainant is put to his election to proceed, at law or in this Court, where the bill is filed for the land and the mesne profits, he may proceed at law for the possession, and in equity on the account; because at law he can recover the mesne profits only from the time of entry laid in the declaration. The authorities which relate to this point *413are, 1 Atk. 489. 3 Atk. 130. 1 Ch. Rep. 49. 2 P. Wil. 645. Pr. in Ch. 252. 1 Vern. 296.——Demurrer overruled.